[Cite as State v. Acosta, 2022-Ohio-3327.]


                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                     :

                 Plaintiff-Appellant,              :
                                                            No. 111110
                 v.                                :

JONATHAN ACOSTA,                                   :

                 Defendant-Appellee.               :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: REVERSED AND REMANDED
                 RELEASED AND JOURNALIZED: September 22, 2022


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                             Case No. CR-14-582384-A


                                             Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Anthony Thomas Miranda and Callista
                 Plemel, Assistant Prosecuting Attorneys, for appellant.

                 Kimberly Kendall Corral, for appellee.


FRANK DANIEL CELEBREZZE, III, J.:

                Appellant state of Ohio (“state”) appeals the judgment of the Cuyahoga

County Court of Common Pleas, granting appellee Jonathan Acosta’s (“Acosta”)

motion to withdraw guilty plea. After a thorough review of the applicable law and

facts, we reverse the judgment of the trial court.
                         I. Factual and Procedural History

             In 2014, Acosta was indicted on the following charges: aggravated

murder, in violation of R.C. 2903.01(A), an unclassified felony; two counts of

murder, in violation of R.C. 2903.02(A) and 2903.03(B), unclassified felonies; three

counts of felonious assault, in violation of R.C. 2903.11(A)(1) and 2903.11(A)(2),

felonies of the second degree; one count of tampering with evidence, in violation of

R.C. 2921.12(A)(1), a felony of the third degree; and one count of abuse of a corpse,

in violation of R.C. 2927.01(A), a misdemeanor of the second degree.

             The charges stemmed from the 2014 murder of Alexavier Gonzalez

(“Gonzalez”). Acosta, who was 17 years old at the time, provided the following facts

to police.

                On the day of Gonzalez’s murder, Acosta and Gonzalez played video

games at Acosta’s residence. While they played, Gonzalez made “concerning”

statements to Acosta about who he could trust.

             Acosta had a fishing knife that he kept in a sheath on his bedroom

dresser and realized at some point that Gonzalez had taken it. Gonzalez told Acosta

he was going to kill him and stabbed Acosta in his right leg. Acosta grabbed a

baseball bat, and when Gonzalez attacked him again, Acosta hit Gonzalez in the head

with the bat.

                Acosta ran out of the room, and Gonzalez ran after him again. Acosta

hit Gonzalez with the bat again, which caused Gonzalez to drop the knife. Acosta

grabbed the knife and stabbed Gonzalez in the neck. Acosta ran away to the
bathroom, and Gonzalez continued to come after him. In the bathroom, Gonzalez

attempted to attack Acosta again and Acosta hit him with the baseball bat. Gonzalez

fell into the tub. He was still moving, so Acosta stabbed him in the back.

            Acosta then proceeded to clean up the scene. He pulled Gonzalez out of

the tub and put his body into garbage bags. He tied up the body and dragged it

downstairs to the back door of the residence. He went outside to look for a garbage

can. He found one and brought it to the back door of the residence. He put

Gonzalez’s body into the can, headfirst. Acosta then dragged the garbage can into

the alley where he left it. He returned to his residence and placed his knife back into

the sheath on his dresser.

             Acosta then changed his clothes and began cleaning up the blood.

While doing so, his father arrived home. He told his father that his friend had gone

crazy and stabbed him, so Acosta had to kill him. Acosta’s father called 911.

             Acosta was taken to the hospital for the stab wound on his leg. When

he was released, he was transported to the police station. During his interview with

police, Acosta admitted that another person, David Rivera, was present at the time

of Gonzalez’s death. Acosta then told the following slightly different version of

events.

              Acosta was playing video games with Gonzalez and Rivera in his room.

Acosta left the room momentarily and upon his return, Gonzalez was upset that

Rivera beat him in a game, and he stabbed Acosta. He stated that Rivera was the

one who found the garbage can used for Gonzalez’s body.
             Police went to Rivera’s home and arrested him. He was interviewed by

a detective and gave both an oral and written statement. In his statements, he stated

that he received a text message from Acosta asking Rivera to call him. When Rivera

called him, Acosta told Rivera that he wanted to kill someone who had insulted and

stolen from him. Rivera believed Acosta to be joking and went to his residence

where Gonzalez and Acosta were hanging out in Acosta’s room.

             Gonzalez took a shower while Rivera and Acosta played video games.

When Gonzalez came out of the shower, Rivera and Acosta were playing a game he

did not know. Rivera gave Gonzalez the controller to play the game while he and

Acosta watched.

             Rivera stated that he suddenly saw Acosta swing his arm downward

toward Gonzalez. Rivera observed a knife in Acosta’s hand and a stab wound on

Gonzalez’s neck.    Gonzalez began yelling and tried to get away by running

downstairs. Acosta then threatened to kill Rivera if he did not help him kill

Gonzalez. Rivera said that he did not want to be involved, and Acosta left the

bedroom.

              Rivera heard yelling downstairs, then Gonzalez came back upstairs

and asked Rivera to call his family. Acosta returned upstairs, and Rivera saw Acosta

hit Gonzalez on top of the head with a baseball bat. Gonzalez fell to the floor and

Acosta continued to beat him in the head with the bat. Rivera heard Gonzalez either

crawling or Acosta dragging him to the bathroom. A short while later, Acosta came

back into the bedroom where Rivera had stayed. He threatened to kill Rivera again
if he did not help Acosta clean up. Rivera retrieved cleaning products and went to

the kitchen. He observed blood on the floor and the sink. He also observed another

knife on the counter. He cleaned up the blood in the kitchen and some in the living

room.

              Rivera then heard Acosta dragging Gonzalez’s body down the stairs. It

was wrapped in multiple trash bags, but Rivera could still see portions of his body.

Acosta dragged Gonzalez’s body to the back door where Rivera saw a garbage can.

Acosta told Rivera to hold the garbage can while he put Gonzalez’s body inside.

Rivera complied, and Acosta put Gonzalez’s body in headfirst with his feet and some

of his legs sticking out of the top. Acosta and Rivera then carried the garbage can to

a nearby alley. Acosta stated that while carrying the can, Rivera pretended to fall

and hurt his foot.

              Acosta then told Rivera to leave but threatened to hurt him if Rivera

told anyone what had happened. As he left, Rivera observed that Acosta had

dragged the can down the alley across West 35th Street.

              Rivera went home, put his clothes in the laundry, and took a shower.

He did not tell anyone what had happened. He told police that he had only assisted

because he was afraid of what Acosta would do to him if he did not participate. He

further told police that Acosta had not been injured in the confrontation and did not

show any signs that he was injured afterward. The wound to Acosta’s calf was a

superficial wound that police believed was self-inflicted.
              Acosta later pled guilty to aggravated murder and abuse of a corpse,

and the remaining counts were dismissed. Acosta was sentenced to 25 years to life

in prison in the aggravated murder count and nine months on the abuse of a corpse

count, to run concurrently. He did not file a direct appeal.

              In 2021, Acosta filed a motion to withdraw guilty plea based upon

newly discovered evidence. His motion presented the affidavit of Rivera, which

contradicted the statements Rivera had made to police at the time of the crime.

              Rivera testified at the hearing on the motion. He was represented by

counsel, and prior to his testimony, the court inquired as to whether he understood

his rights regarding self-incrimination. Rivera testified that he wanted to make a

new statement because he had falsified his original statement due to his belief that

Acosta was “trying to throw [him] under the bus.” He further stated that he (along

with Acosta and Gonzalez) had been on LSD on the day that Gonzalez was killed and

that he was scared.

              Rivera testified that the day after Gonzalez was killed, officers came to

his house and told him that he was under arrest for Gonzalez’s murder. He further

stated that a female officer said something like, “I heard you killed somebody.”

Rivera stated that he asked for an attorney when he was brought down to the station,

but the officers “advised against it” because it would slow down the booking process.

              Rivera stated that later a detective said to him, “I heard your friend’s

trying to throw you under the bus.” Rivera believed the detective and testified that

he thought that implicating Acosta would help him. Rivera was 15 or 16 years old at
the time and did not think that police were allowed to lie to minors in order to obtain

a statement. He also testified that, at the time of the interview, he believed he was

still experiencing the effects of consuming LSD.

              Rivera further testified that when he was read his Miranda rights, the

detectives did not ensure that he understood them and did not ask him if he wanted

an attorney or a parent or guardian present.

              Sometime after Acosta pled guilty in this matter, Rivera took a job

working for Acosta’s father, Edgar. Edgar did not want to discuss the case with

Rivera but helped him find an attorney. Rivera testified that he was not required to

say anything specific for Edgar to help him get the attorney and that he used his own

money to pay for the attorney.

              Rivera then testified as to what occurred on the day of Gonzalez’s

murder. He stated that Gonzalez became angry when he saw a picture on Acosta’s

phone of a young lady baring her breasts. He angrily asked Acosta who she was, and

Acosta responded that it was his girlfriend. Rivera stated that Gonzalez did not like

that and began swinging at Acosta.

              When asked what Gonzalez was angry about, Rivera stated that he

believed that Acosta and Gonzalez had “tried some things” to establish if they were

bisexual. Rivera stated that Acosta had determined that he did not like males and

was only attracted to females but that he wanted to keep his friendship with

Gonzalez. Rivera believed that Gonzalez was jealous of Acosta’s girlfriend.
              Acosta and Gonzalez continued to tussle; Rivera then heard a scream.

Gonzalez hopped up holding his neck and ran downstairs. Acosta then said he was

sorry and went after Gonzalez. Acosta came back up and asked Rivera to help him.

                 Gonzalez returned upstairs, yelling, “I’m going to f***ing kill you.” He

told Rivera, “[y]ou got to call my family.” At this point, Gonzalez had a knife, and

Acosta had a baseball bat. Acosta hit Gonzalez with the bat when he got to the top

of the stairs. Rivera testified that Gonzalez could have left while he was downstairs,

but he came back up and was aggressive toward Acosta.

                 Acosta began hitting Gonzalez with the bat, and Gonzalez’s body hit

the floor. Rivera stated that he believed this was when Acosta sustained the stab

wound to his leg. He did not see it occur but later learned that Acosta had been

stabbed.

                 At this point, Gonzalez was struggling to breathe, and the back of his

skull was open. Rivera stated that Acosta wanted to end his suffering and tried to

hit him again.

              Rivera then testified as to how he helped move Gonzalez’s body to the

bathroom, clean up, and attempt to put Gonzalez’s body in the trash can. Rivera

stated that he purposely slipped on some ice to get injured so he would not have to

help carry Gonzalez’s body.

                 Rivera stated that his grandmother, with whom he lived, was the first

person he told the true story of what had happened, but it was not until

approximately three years later.          He stated that he told Acosta’s father
approximately five years prior to the hearing. He also told Acosta’s trial counsel,

Kimberly Kendall Corral, one and one-half to two years ago. Ms. Corral drafted an

affidavit for him.

              Rivera was charged with gross abuse of a corpse, tampering with

evidence, and obstruction of official business. He denied that he reviewed any police

reports during the pendency of his case and stated he did not know whether Acosta

had actually ever made a statement to police implicating him.

              The video of Rivera’s initial interview was played for the court. The

video did not reflect any statement by the detective that Acosta was trying to throw

Rivera under the bus. Counsel for the state asked when the detective made this

statement, and Rivera said it occurred before they entered the interrogation room.

              Acosta also testified at the motion hearing, with questions limited to

why he had pled guilty in this matter. He testified that Rivera’s statement was a “big

part” of his decision because he was the only other person present. He stated that

he would not have pled guilty to aggravated murder if Rivera had not made a false

statement against him.

              On cross-examination, Acosta admitted that his two attorneys

counseled him that the plea was the best option and that they did not think that his

testimony would overcome Rivera’s statements. He stated that prior to pleading, he

spoke with his attorneys about the evidence the state possessed and had a

conversation with the court about his rights.
              The state played an audio recording of a jail phone call that Acosta

made to a friend. During the call, he stated that his goal in moving to withdraw his

guilty plea was to reduce his charge to manslaughter, which would not have a life tail

to the sentence and would not be subject to review by the parole board.

              Detective Raymond Diaz, who interviewed Rivera, also testified. He

stated that Rivera did not have any difficulty understanding the questions asked and

did not ask for an attorney or parent to be present. He stated that in 2014, at the

time of Rivera’s interview, the police department did not have a policy that a parent

be present during the interview of a minor.

              The trial court granted Acosta’s motion, finding:

      After viewing Mr. Rivera’s new testimony with the “utmost suspicion”
      the court finds Mr. Rivera’s October 26, 2021 testimony and
      recantation of his prior statements to be credible and persuasive.
      Therefore, the court finds reliance upon such false testimony presents
      a fundamental flaw in the path of justice and the defendant could not
      have sought redress from the resulting prejudice through another form
      of application reasonably available to him.

              The state then filed the instant appeal, raising two assignments of

error for our review:

      I. A guilty plea that is entered into knowingly, voluntarily, and
      intelligently cannot be withdrawn based on claims of innocence or
      newly discovered evidence.

      II. A trial court abuses its discretion in granting a motion to withdraw
      guilty plea due solely to recanting testimony from a co-defendant where
      the trial court ignores evidence affecting the recantation’s credibility.
                              II. Law and Analysis

             In its first assignment of error, the state essentially argues that the trial

court erred in allowing Acosta to withdraw his guilty plea based upon newly

discovered evidence.

              In his amended motion to withdraw guilty plea, Acosta argued that

newly discovered evidence in the form of Rivera’s recantation demonstrates that a

manifest injustice occurred in which he could not have entered his plea knowingly,

voluntarily, or intelligently. Acosta maintains that he acted in self-defense in

Gonzalez’s death, and the only evidence contradicting this was Rivera’s statement to

police, which Rivera now says he made solely due to misrepresentations by the

officers interviewing him.

              We review a trial court’s decision regarding a defendant’s

postsentence motion to withdraw a guilty plea under an abuse-of-discretion

standard. State v. Simmons, 8th Dist. Cuyahoga No. 109786, 2021-Ohio-1656, ¶ 19.

An abuse of discretion occurs when a court exercises its judgment in an

unwarranted way regarding a matter over which it has discretionary authority.

Johnson v. Abdullah, 166 Ohio St.3d 427, 2021-Ohio-3304, 187 N.E.3d 463, ¶ 35.

Such an abuse “‘“implies that the court’s attitude is unreasonable, arbitrary or

unconscionable.”’” State v. Montgomery, Slip Opinion No. 2022-Ohio-2211, ¶ 135,

quoting Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140 (1983),

quoting State v. Adams, 62 Ohio St.2d 151, 157, 404 N.E.2d 144 (1980).
              A motion to withdraw a guilty plea is governed by Crim.R. 32.1. This

rule provides: “A motion to withdraw a plea of guilty * * * may be made only before

sentence is imposed; but to correct manifest injustice the court after sentence may

set aside the judgment of conviction and permit the defendant to withdraw his or

her plea.” “The defendant bears the burden of establishing the existence of ‘manifest

injustice.’” State v. Hobbs, 8th Dist. Cuyahoga No. 109706, 2021-Ohio-852, ¶ 6,

citing State v. Smith, 49 Ohio St.2d 261, 361 N.E.2d 1324 (1977), paragraph one of

the syllabus. “Manifest injustice is ‘a clear or openly unjust act,’” “that is evidenced

by ‘an extraordinary and fundamental flaw in the plea proceeding.’” Simmons at

¶ 20, quoting State ex rel. Schneider v. Kreiner, 83 Ohio St.3d 203, 208, 699 N.E.2d

83 (1998); State v. McElroy, 8th Dist. Cuyahoga Nos. 104639, 104640, and 104641,

2017-Ohio-1049, ¶ 30.

              Acosta contends that the affidavit and testimony from Rivera,

recanting his statement to police, is sufficient to demonstrate manifest injustice in

his plea proceeding. We disagree. In his motion, Acosta asserted that because of

Rivera’s recantation, the state would not have any evidence of prior calculation or

design to be able to convict him of aggravated murder. He contends that he could

only be charged with murder, and he would have proceeded to trial and claimed self-

defense. However, Acosta’s claim that he is innocent of aggravated murder is not

sufficient grounds to vacate a plea that was knowingly, intelligently, and voluntarily

entered. See State v. Heisa, 8th Dist. Cuyahoga No. 101877, 2015-Ohio-2269, citing
State v. Minifee, 8th Dist. Cuyahoga No. 99202, 2013-Ohio-3146; State v. Bloom,

8th Dist. Cuyahoga No. 97535, 2012-Ohio-3805.

                We note that Acosta has not asserted that he was innocent of

aggravated murder until now. “A defendant who has entered a guilty plea without

asserting actual innocence is presumed to understand that he has completely

admitted his guilt.” State v. Linder, 8th Dist. Cuyahoga No. 99350, 2013-Ohio-

5018, ¶ 16, citing State v. Griggs, 103 Ohio St.3d 85, 2004-Ohio-4415, 814 N.E.2d

51, syllabus.

                As noted by the state, Acosta had knowledge of what occurred on the

day that Gonzalez was killed and therefore would have known if Rivera’s statements

were true or false. Yet he still entered a guilty plea to aggravated murder, thereby

completely admitting his guilt. “[A] counseled plea of guilty to a charge removes the

issue of factual guilt from the case.” State v. Zimmer, 8th Dist. Cuyahoga No. 90846,

2008-Ohio-6953, ¶ 23, citing State v. Stumpf, 32 Ohio St.3d 95, 104-105, 512 N.E.2d

598 (1987); State v. Woodley, 8th Dist. Cuyahoga No. 83104, 2005-Ohio-4810, ¶ 12.

                The record reflects that Acosta received a full Crim.R. 11 hearing

where the trial court engaged in a thorough colloquy with Acosta, informing him of

each of the rights he was giving up and ensuring that he understood the same.

Acosta does not argue otherwise.

                In analyzing Acosta’s motion, the trial court weighed Rivera’s age

when giving his statement to police, the fact that he was without an attorney or

parent/guardian, and the fact that he was under the mistaken belief that Acosta was
going to blame him for Gonzalez’s death. However, these circumstances all existed

at the time of Acosta’s plea. While it was unknown that Rivera would later recant,

any issues with the police interview of Rivera and his statement could have been

explored during the pendency of Acosta’s case.

               Moreover, throughout the plea process, appellant was represented by

two experienced and competent counsel. During the plea hearing, his counsel stated

that, in their professional opinion, they believed that his plea would be knowing,

voluntary, and intelligently of his own free will. Acosta does not argue that he did

not receive effective assistance of counsel with regard to his plea. When questioned

by the court, Acosta stated he was satisfied with the services provided by his

attorneys and that they had done everything that he asked them to do.

              Consequently, Acosta has failed to demonstrate anything occurring in

the plea proceeding that caused his plea to not be knowing, intelligent, and

voluntary. Because Acosta has not demonstrated manifest injustice in the plea

proceeding, the trial court abused its discretion in granting his motion. 1 The state’s

first assignment of error is sustained.



1 We acknowledge that our strict analysis of Crim.R. 32.1 motions that are based upon
assertions of innocence coupled with claims of newly discovered evidence conflicts with a
number of other appellate districts and places us in the minority. See State v. Gabbard,
12th Dist. Clermont No. CA2006-03-025, 2007-Ohio-461 (created test for motion to
withdraw based on newly discovered evidence); State v. West, 2017-Ohio-5596, 93
N.E.3d 1221, ¶ 19 (1st Dist.) (“Relief upon a claim of actual innocence based on outside
evidence may not be granted under the postconviction statutes, * * * but may be had under
Crim.R. 33(A)(6) and 32.1.”); State v. Pudder, 11th Dist. Portage No. 2013-P-0045, 2014-
Ohio-68 (noting that presentation of evidence supporting a defense inclines the analysis
in favor of withdrawal); see also State v. Gaughan, 6th Dist. Lucas No. L-19-1084, 2020-
              In the state’s second assignment of error, it argues that the trial court

abused its discretion when it granted the motion to withdraw guilty plea while

ignoring evidence affecting Rivera’s credibility. Since we have sustained the state’s

first assignment of error, this issue has been rendered moot.

                                 III. Conclusion

              Because Acosta failed to demonstrate manifest injustice in the plea

proceeding, the trial court erred in granting his motion to withdraw guilty plea. The

state’s first assignment of error is sustained, and the decision of the trial court is

reversed.

              This cause is reversed and remanded to the lower court for further

proceedings consistent with this opinion.

      It is ordered that appellant recover from appellee costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


________________________________
FRANK DANIEL CELEBREZZE, III, JUDGE

EILEEN T. GALLAGHER, J., CONCURS;
ANITA LASTER MAYS, P.J., CONCURS IN JUDGMENT ONLY


Ohio-4092; State v. Van Dyke, 9th Dist. Lorain No. 02CA008204, 2003-Ohio-4788.
However, we decline to deviate from the established precedent of this court.